Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 1 of 10




                      UN ITED STA TES D ISTRICT CO URT
                      SO U TH ER N D ISTR IC T O F FLO R ID A

                    CaseN o.18-cv-24889-G             CALILEY



  GU STA V O A B ELLA ,
        Plaintiff,                                          FILED BY      2         D.G.

                                                                 MAt 15 2219
  TO W N O F M lAv LAK ES,eta1.,                                 ANQEI
                                                                     .A K,NQBLE
          D efendants                                            :
                                                                 f.
                                                                  kp
                                                                   e,
                                                                    :o
                                                                     ::UFu
                                                                         :kD-
                                                                            I4
                                                                             J4SM



  PLA IN TIFF'S M O T IO N T O STR IK E D EFEN D A N T JU A N R O D R IG U EZ 'S
   PA R TIA L A N SW ER S A N D A FFIR M A TIV E D EFEN SE S A N D TO D EM '
                             O UALIFIED IM M UNITY


     Comes Now,Plaintiff GUSTAVO ABELLA (M R.ABELLA) and files this
  M otion to Strike D efendant JuM       RODRIGUEZ'S Am ended Answ er and
  Affirmative Defenses to the Amended Complaint and also to Deny Qualify
  Im m unity and statesthe follow ing:


     A.DEFENDA NT O FFIC ER ROD RIG UEZ'SAN SW ERS


     D efendantOFFICER RODRIGUEZ deniesin hisanswers actionstaken by him
  tmderthe color oflaw in w hich acting under colorof1aw abuse hisposition as it
  follow s:



                                                                                    1
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 2 of 10




     1) On M ay         2016 Defendant OFFICER RODRIGUEZ approached,
        followed,harassed,and intim idated M R.ABELLA for displaying a sign in
        back ofhis vehicle that read <t-fown ofM iam iLakes TOW N M ANA GER
        M EX R EY is Corrupt. Y ou TUB E :Justice 4 M EnU '',
                                                            'he flrstcam e at:


           a) 3:30 p.m.DefendantOFFICER RODRIGUEZ followed,harassed and
              intim idated M R.. ABELLA as he w as exiting his Condom inium
              complex exhibiting      and displaying the political sign before
              m entioned.


           b) 5:00 p.m .DefendantOFFICER RODRIGUEZ droveby and told M R..
              A BELLA to rem ove the politicalsign off his vehicle or he w ould be
              given a citation. A lso,D efendant O FFICER R OD R IGU EZ stated to
              M R..A BELLA to stop the tlyercom plaintorend up being arrested.


           c) 5:25 p.m .DefendantOFFICER RODRIGIJEZ acting undercolorof
              law , out of retaliation for M R.. ABELLA exercising his First
             A m endm ent rights rettlrned w ith num erous Police O fficers to deprive
              and deter M R.. A BELLA of his right to exhibit and display his
             politicalsign.


           d) 6:50 p.m.AsM R.ABELLA lefthisCondominium Complex to go to
             M cDonald's (across the street from where he lives) Defendant
             OFFICER ROD RIGIJEZ told M R.ABELLA that not only would he
             issue a Citation for notrem oving the politicalsign from his vehicle
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 3 of 10




              butw illhave M R..ABELLA arrested. A sM R..ABELLA took outhis
              phoneD efendantOFFICER RODRIGUEZ speed off.


     2) Regarding #37, lncident of December 6th, 2016 at 2:10, Defendant
        O FFICER R OD R IG UE Z once again denies his unlaw ful actions follow ing
        and harassing M R..ABELLA putting in danger the livesnotjustofM R..
        A BELLA butotherm otoristson theroad.


     3)DefendantOFFICER RODRIGIJEZ has been denying al1the incidents in
        which acting undercolor oflaw followed,harassed,stalked M R..ABELLA
        driving in M inm iLakesto the pointuntilM R .A BELLA exited M iam iLakes
        as ithas been stated in the incidents described in num erals 39 and 40.


     4) DefendantOFFICER RODRIGUEZ once again denieshistmlawfulactions
        in reference to the Incidents 44-47. D efendantO FFICER R O D R IGU EZ has
        endangered notjustM R..ABELLA'Slifebutalso hisdaughterasitisstated
        in nllm eral 46 w hich details how D efendant OFFICER RODRIGUEZ
        follow ed M R.. A BELLA 'S vehicle and then drove parallel to M R          ..



        ABELLA 'Sdriversidem aking disrespectable hand gesttlrescausing fearand
        intim idation on M R.. ABELLA and his daughter who w as driving the
        vehicle. Defendant OFFICER RODRIGUEZ'S pattern of intim idation,
        stalking,harassing and retaliation continues w ithoutany restrictions as M R
                                                                                   ..



        A B ELLA continued to petition for redress of grievances against D efendant
        O FFICER R O D RIG IJEZ.




                                                                                   3
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 4 of 10




     5) In reference to the Incidents 66-69,Defendant OFFICER RODRIGUEZ
        once again denies the actions he took against M R.. ABELLA when he
        deprived M R..ABELLA of his First Am endm ent rights and threatened to
        issue a Citation ifhe did notrem ove the politicalsign he was displaying in
        back ofhis vehicle.


        D efendantO FFICER R OD R IGU E Z'S A m ended A nsw ers should be stricken
     because know ingly and w illingly he acted unlaw fully. D efendant O FFICER
     R O D RIG UE Z has know ledge thatM R..A BELLA has docum ented the incidents
     and that it w as notified to the M inm i D ade County Internal M fairs and to the
     M iam i Lakes Police and Tow n M anager A lex R ey and M ayor M ichael Pizzi.
     Due to the lack of action or better said <tno action''taken to stop D efendant
     OFFICER R OD R IG IJEZ he continued w ith his pattern of retaliation,
     harassm ent, stalking and intim idation to the point to put the lives of M R..
     A B ELLA and his daughter in danger w hile driving in M iam iLakes.


        Defendant OFFICER RODRIGUEZ has used his position as                     Law
     Enforcem entto retaliate againstM R.A BELLA and his fam ily and has been a
     pattern that he has done for years already and using the sam e tactics as to
     tlzreaten M R .A BELLA w ith the issuance of a Citation if a political sign is not
     being rem oved from M R .A BELLA 'S car.


        In the past w hen D efendant O FFICER R O DR IGIJEZ threatened M R..
     AB ELLA w ith a Citation if he did not rem ove a sign that w as against form er
     Councilw om an N ancy Sim on and now the threaten w as if M R..A BELLA did
     not rem ove the sign he had in back of his vehicle that w as against Tow n
     M anagerAlex Rey. DefendantOFFICER RODRIGUEZ notjustthreatened
                                                                                     4
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 5 of 10




     with the Citation butcam eback with som e otherPolice O fficers and the orders
     m usthave com e 9om the person nnm ed in the politicalsign Tt-
                                                                  fow n M anager
     Alex R ey.''


        Defendant OFFICER RODRIGIJEZ has continued repeatedly harassed,
     intim idated, and stalked M R.. ABELLA in retaliation for M R.. ABELLA 'S
     conviction in the expression of his political opinions and tiling grievances
     againstD efendantO FFIC ER R OD R IGU EZ.


        D efendant O FFICER R OD R IGU E Z'S qualified im m unity should be denied
     because acting under the color of 1aw he acted unlaw fully depriving M R    .



     A BELLA of exercising his First A m endm ent rights guaranteed by the U nited
     States Constitution; also retaliated against M R A BELLA for petitioning to
                                                   ..




     redressgrievancesagainstD efendantOFFICER RODRIGUEZ and while being
     in his police uniform and using the official police car follow ed, harassed,
     stalked and intim idated M R..ABELLA and his family to thepointofputting in
     dangertheirliveswhiledriving in the streetsofM inm iLakes.



     B . D EFEN SE S A N D A FFIR M A TIV E D E FEN SES


  DefendantOFFICER RODRIGIJEZ'S D efenses and Affirm ative Defenses should
  be stricken because ofthefollow ing reasons:


     1) MR. ABELLA has stated a claim under 42 U.S.C. 51983 in which
        Defendant OFFICER RODRIGUEZ, acting under the color of law , has
        violated M R.. A BELLA 'S First A m endm ent R ights guaranteed under the
                                                                                 s
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 6 of 10




        United States Constitution and is entitled to declaratory judgment,
        com pensatory and punitive dnm ages and such relief thatthe Courtdeem s
        appropriateunder28U.S.C.j2202.


     2) W hile M R..ABELLA was exercising his First Amendment Rights filing
        petition to redress grievances against Defendant OFFICER RODRIGUEZ
        w as a victim of retaliation, harassm ent, stnlking and intim idation by
        D efendantO FFICER R OD R IG UE Z.


     3) DefendantOFFICER RODRIGUEZ asaLaw Enforcementhasviolated the
        law repeatedly and has deprived M R.. ABELLA of exercising his First
        A m endm ent R ights. lt is not the first tim e that he has violated M R ..



        A B ELLA 'S civilrights;M R..A BELLA has filed com plaints and petitions to
        redress v ievancesagainstD efendantOFFICER RODRIGUEZ and in return
        hehasobtained retaliation asaptmishm ent.


     4)Defendant OFFICER RODRIGUEZ is a lawbreaker and should not be
        entitled to qualified imm unity. Every action he has taken against M R   ..



        A BELLA has been done w ith m alice know ing thatitw as againstthe law     .



        D efendant O FFICER R OD R IG UE Z has acted in bad faith at al1 tim es
        againstM R..ABELLA and hisfam ily.


     5) DefendantOFFICER RODRIGUEZ hasacted maliciously;he hasyearsof
        experience being a police ofticer; know s right from w rong and has
        completely know ledge thathe,once again,violated the law w hen he asked



                                                                                 6
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 7 of 10




        M R..ABELLA to rem ove the politicalsign he had in back ofhisvehicle and
        notonly thatbutstillthreatened w ith a Citation ifhe did notrem ove it.


     6) Even though M R.ABELLA filed complaints and petitioned to redress
        grievances against Defendant OFFICER RODRIGUEZ due to all his
        tm law ful actions, D efendant O FFICER R OD R IGU EZ continued w ith his
        pattern ofretaliation,harassm ent,stalking,and intim idation,
                                                                    'there were no
        lim itationsthatcould stop him from a1lhisw rongdoing.


     7) A policeofficeracting in theway thatDefendantOFFICER RODRIGUEZ
        has acted against M R.. A B ELLA and his fam ily cnnnot be entitled to
        qualified im m unity. A police officerbeing arm ed,abusing his position and
        using the official vehicle,uniform and badge cnnnotbe entitled to qualified
        im m unity. D efendant O FFICER RO D R IGU EZ has im posed fear,abuse of
        pow er and in his plain m entalfaculties has stnlked,harassed,retaliated and
        deprive M R.. A BELLA 'S First A m endm ent rights to Freedom of Speech
        guaranteed undertheU nited StatesConstitution and should be denied ofany
        privilege and also of any qualified im m unity that he is looking forw ard to
        use asa shield ofa11hiswrongdoing and unlawfulacts.




        W H EREFO RE, Plaintiff M R.. ABELLA, respectfully requests this
  honorable Courtto issue an Order to Strike DefendantOFFICER RODRIGUEZ'S
  A m ended A nsw ers and D efenses and A ffirm ative D efenses and deny D efendant
  OFFICER RODRIGUEZ ofQualifiedlmmunity.


                                                                                   7
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 8 of 10




              Defendant OFFICER ROD RIGUEZ'S unlaw ftll retaliatory actions,pattern
  of harassment,stalking,intim idation and deprivation of First Am endm entRights
  caused M R. ABELLA harm and he is entitled to declaratory judgment,
  compensatory and punitive dam ages and such other relief thatthe Court deem s
  appropriateunder28U .S.C.j2202.



  D ated M ay 15th,2019                                         R espectfully subm itted,



                                                                  G U STA V O A BELLA



  7400 M iam iLnkes D r.,D -108
  M inm iLnkes,FL 33014
  Cell:305-305-6622
  è
  l
  E
  ill-
     l
     .
     -
     l'C
       E
       sl
        k!
         i
         )
         il
          .-
           .t
            kk
             !q-.,.
                  ï-
                 ..#)!'
                    (.?
                      .q.
                        -
                        1)
                         (.
                          9
                          /.
                        ...2
                           :
                           ;..
                            1-
                             ''
                              r'
                              .#.
                                '
                                .
                                g..
                                  4
                                  .
                                  p-).
                                  '  J)
                                      '
                                      .
                                      ?
                                      .i
                                       .tp
                                         '.
                                          ,!k-).!).-,.!.'!-.!
                                                  ..




                                                                                            8
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 9 of 10




                                                   CERTIFICATE O F SERVIC E

        1 H ER EBY CER TIFY that an original and a true and correct copy of the
  foregoing PLM NTIFF'S M O TION TO STRIKE DEFEND AN T JUAN
  RO D R IGU EZ'S PA R TIA L A N SW ER S M D A FFIRM ATIV E D EFEN SES A N D
  DENY QUALIFW D IM M UNITY wasserved on al1partiesofrecord on this15th
  day ofM ay 2019.



                                                                  xy &
                                                                  U STA V O AB ELLA


  7400 M iam iLakesD r.,D -108
  M iam iLakes,FL 33014
  Ce11:305-305-6622
  è
  li!
    :
    -
    '
    Ir
     ''
      r
      'l$
        a2
         4q
         1l
          L-
           ..
            i:.
              l?
              tq
               -
               -p
                -
                .
                ).
                 #
                 '.
                  ).
                   à.
                    t-?#
                       p
                       ;
                       !:'kpt-'!s--1$..
                       ..
                        )
                        ' '
                         ... .
                                      'r!
                                 ... .-.
                                        (
                                        L
                                        .'r
                                          h
                                          ;
                                          l.
                                           ?
                                           '
                                           -
                                            !
                                            .
                                            '
                                            j;
                                             ..
                                              ?
                                              q.
                                               F
                                               .'
                                                !
                                                .
                                                p
                                                -!
                                                 '1-..?it-ë
                                                  -.....  :
                                                          .
                                                          !
                                                          :-
                                                           .
                                                           '
                                                           ..
                                                           tl
                                                            rl
                                                             t)
                                                              !




                                                                                      9
Case 1:18-cv-24889-DLG Document 68 Entered on FLSD Docket 05/15/2019 Page 10 of 10




                                             C ERTIFICATE O F SERV ICE
                                      CaseNo.18-cv-24889-G                 CALILEY
                                  United StatesD istrictCourq Southern D istrictofFlorida


  II-IEREBY CERTIFY thatatrue and correctcopy ofthe foregoing wasserved by
  m ailon M ay 15th, 2019 on the follow ing counsel:

  Erick P.H ockm an
  Eric S.K ay
  2225 Ponce de Leon B lvd.,Suite 700
  CoralG ables,FL 33134
  (305)854-0800
  ehockm an@ wsh-law.com
  j
  i
  -!.
  - 1.'
      !-
      .q
       fi
        ?
        .
        C
        li
         p
         .
         )r
          éL
           p
           .
           r
           :
           !.-
             .
             t
             (.
              '
              @
              L
              '
              -.-
                ï
                .!'
                  ..
                   l
                   '
                   7
                   è-1
                     .
                     (
                     !.
                      7-.
                        l
                        -
                        .
                        ).
                         1.
                          !'
                           h-
                           .'
                            -
                            t
                            ..
                             3(
                              L
                              (-
                               (.
                                -
                                t!J
                                  '.
                                   '
                                   ?
                                   p
  EricSam uelKay
  W eiss Serota Helfm an Cole ,Bierm an,P.L.
  2525 Ponce de Leon Blvd.
  Suite 700
  CoralGables,FL33134
  (305)854-0800
  I
  EEl
    't
     I
     '
     -t
      1C
       E
       hi1-
          '?;!).k.q'
                   ''
                   t
                   è
                   L
                   !
                   .r
                    )
                    i
                    '
                     r(
                      .
                      L
                      1
                      .
                       i
                       ' iq'''?-:è
                         :
                       --,, s
                       -.
                   ... -..
                                 (
                                 .
                                 )
                                 -q
                                 .'
                                  f
                                  .
                                  r
                                  ')
                                   q
                                   .
                                   ;:
                                    '
                                    ..
                                     1
                                     .
                                     ,-
                                      )-
                                       !zï'f':-t'u'3-;-r'r'
                             . ...... -.   .   . - -.     .
                                                          !'
                                                           .'
                                                            .
                                                        . .,.




  David R even Henry
  Kelley Kronenberg
  8201 Peters Road
  Suite 4000
  FortLauderdale,FL 33324
  (954)370-9970
      Email:dhenw @ kelleykronenberg.com

  Zachary V osseler
  A ssistantCounty A ttorney
  Stephen P.Clark Center
  l11 N .W .First Street,Suite 2810
  M iam iFlorida 33128
  /
  '
  k'
   305)375-5151
      .

      .,/
        .ilJ-
            7.
             -
             .
             j?L(.(-,!-'!.!j.j
               .             .y,j.j.j
                                    -j
                                     j
                                     u-j
                                       jyt
                                         j-
                                          q.,-gy-yy,
                                                   .

                                                                                            10
